Citation Nr: 1704991	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  09-16 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel





INTRODUCTION

The appellant served on active duty for training (ACDUTRA) in the United States Army Reserves from July 2, 1986, to November 8, 1986 (and is a Veteran by virtue of having established service connection for bilateral shin splints based on such service).  This matter is before the Board of Veterans'Appeals (Board) on appeal from a January 2008 rating decision by the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's record is now in the jurisdiction of the Indianapolis, Indiana RO.  In 2016 the Veteran relocated to Montana.  The case was remanded for development in June 2012 and August 2014 (by a Veterans Law Judge other than the undersigned) and again in August 2015 (by the undersigned).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board notes that this case has been remanded on three previous occasions, and regrets the further delay inherent in yet another remand.  Nonetheless, given the state of the record, the Board has no recourse but to remand the case once again.

The Veteran alleges that she injured both knees on ACDUTRA at Redstone Arsenal in October 1986, was treated for the injury at a post medical facility, and that her bilateral knee disability resulted from that injury.

The August 2015 remand directed the AOJ to arrange for an exhaustive search for any of the Veteran's additional service treatment records (STRs).  The scope of the search was to include the Veteran's Army Reserve unit (the 221st Ordnance Company, Fort Wayne, Indiana), the Records Management Center (RMC), and any other appropriate federal repository.  In March 2016 the RMC certified that multiple searches were conducted, but no records were located for the Veteran, possibly indicating that her Reserve unit did not forward her records to that facility.  The Veteran's service personnel records show that following ACDUTRA she was assigned to the 221st Ordnance Company, Fort Wayne, Indiana, and was discharged from the Army Reserves on May 3, 1994.  

A note under M21-1, Part III, Subpart iii, 2.A.5.a, indicates that if a service member is immediately assigned to a Reserve unit after being released from active duty, the service department sends the member's STRs to that unit for storage and maintenance.  A December 2015 letter from the AOJ to the Veteran's Reserve unit requested her STRs and verification of her active duty service; it was returned to the AOJ in January 2016 as undeliverable because a street address was not provided.  There is no indication in the record of AOJ follow-up.  The Veteran has claimed a service-treated injury on ACDUTRA that is not documented in her service treatment records (STRs) associated with the record.  Any existing additional Reserve service records located with/in the possession of her Reserve unit may contain pertinent information, are of record, and must be sought.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  .

Furthermore, in August 2016 the AOJ issued and mailed to the Veteran a supplemental statement of the case (SSOC); four times the SSOC mailing was returned as undeliverable.  Thereafter (in December 2016), the Veteran updated her address with VA, the SSOC was not then remailed to her current address of record, which is a due process violation. Corrective action is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the Veteran's Army Reserve unit (the 221st Ordnance Company, Fort Wayne, Indiana) with a request for any STRs or service personnel records pertaining to the Veteran that may be in the unit's possession.  If no such records are available, the unit should identify (if the information is available, and if not to so state) where the Veteran's records were forwarded upon her discharge from the Reserves.  If the response identifies a location not encompassed by the search to date for additional service records pertaining to the Veteran, the AOJ should contact such location with a request for the records.  If additional records are received, the AOJ should arrange for any further development suggested by information therein.

2.  The AOJ should then review the record; ensure all development sought has been completed as instructed; and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate SSOC (mailing it to the Veteran's address of record at the time; afford the Veteran and her representative opportunity to respond; and return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

